Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald L. Cosner appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Cosner v. Dodt, No. 1:12-cv-01366-LMB-TRJ, 2014 WL 3810245 (E.D.Va. Mar. 14 & Aug. 1, 2014; June 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presénted in the materials before this court and argument would not aid the decisional process.

AFFIRMED.